PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of

:
ROGERS, JOSEPH D., et al.

:
Application No.: 16/194,032

:	DECISISON ON PETITION
Filed:   November 16, 2018
Attorney Docket No.: 3034.003.US 

:


This is a decision on the petition filed December 30, 2020, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The above-identified application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice) mailed August 13, 2020. The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the above-identified application became abandoned on October 14, 2020.  A Notice of Abandonment was mailed December 30, 2020.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) the reply of  the replacement drawing; (2) the petition fee of $2,100; and (3) the required statement of unintentional delay have been received.

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.



/Dale A. Hall/Paralegal Specialist, OPET